Citation Nr: 1145994	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-30 687	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to other service connected disabilities or Agent Orange exposure.  

3.  Entitlement to an evaluation in excess of 20 percent for residuals of a right ankle fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for hypertension and entitlement to an increased evaluation for residuals of a right ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam, where he is presumed to have been exposed to herbicides such as Agent Orange.  

2.  The December 2007 VA examination diagnosed the Veteran with diabetes mellitus type 2, as did January 2008 VA treatment records. 


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the veteran. 

The Veteran contends that he has developed diabetes mellitus as a result of exposure to herbicides during his service in Vietnam.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service-connected even though there is no record of such disease during service.  These diseases include diabetes mellitus type 2.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran's DD 214 states that he had Vietnam service from July 1969 to January 1970.  Therefore, the Veteran is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307. 

The Veteran's service treatment records are negative for diabetes mellitus, and this disability is not shown to have been diagnosed until many years after discharge from service.  However, if a Vietnam Veteran has a diagnosis of diabetes mellitus type 2 at any time after discharge from service, this disability is presumed to have been the result of exposure to herbicides during service in Vietnam.  38 C.F.R. § 3.309(e).  If follows that in order for the Veteran to prevail in his claim, all that must now be shown is that he has a confirmed diagnosis of diabetes mellitus type 2.   

After a review of the record, the Board finds that there is a confirmed diagnosis of diabetes mellitus type 2, and that entitlement to service connection for this disability is established.  

The Veteran's claim was first denied on the basis that he does not have a confirmed diagnosis of diabetes, and that he instead has only a laboratory finding of glucose intolerance.  

However, the record shows that the Veteran was provided a VA examination of his claimed diabetes mellitus type 2 in December 2007.  The examiner reviewed the claims folder, and the previous finding of glucose intolerance was noted.  The Veteran underwent a physical examination, as well as laboratory studies such as urinalysis.  At the conclusion, the examiner was specifically asked if the Veteran has diabetes.  The answer was "yes".  The examiner was also asked to identify the type of diabetes, and the answer was "Type 2".  Furthermore, VA treatment records from January 2008 also include an assessment of diabetes mellitus type 2, and show that the Veteran underwent a diabetic foot inspection at that time.  

As the Veteran is assumed to have been exposed to herbicides such as Agent Orange during service in Vietnam, and as he has a current confirmed diagnosis of diabetes mellitus type 2, his diabetes mellitus type 2 is presumed to be the result of herbicide exposure in Vietnam, and service connection for this disability is warranted.  38 C.F.R. §§ 3.307, 3.309(e).


ORDER

Entitlement to service connection for diabetes mellitus is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran contends that he has developed hypertension as a result of herbicide exposure during his Vietnam service.  In the alternative, he believes that this disability was either caused or aggravated by his service connected diabetes.  

Hypertension is not among the diseases that are presumed to be the result of herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e).  However, service connection may still be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Furthermore, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted, the Veteran argues that his hypertension was caused by herbicide exposure during active service.  In the alternative, the Veteran contends that it was aggravated by his right ankle disability.  The Board notes that as service connection for diabetes mellitus type 2 has now been established, this also raised the question of service connection on either a direct basis or by aggravation.  

The evidence shows that the Veteran was afforded a VA examination of his hypertension in December 2007.  The examiner opined that the hypertension was not the result of diabetes mellitus, as the hypertension preceded the diagnosis of diabetes mellitus.  However, the examiner did not offer an opinion as to whether or not the Veteran's hypertension was aggravated by either his diabetes mellitus or his right ankle disability.  The examiner also failed to offer an opinion as to whether or not the Veteran's hypertension was directly related to active service, including his presumed herbicide exposure.  The Board finds that the Veteran should be scheduled for an additional VA examination in order to determine whether or not there are any such relationships. 

Finally, the Veteran's representative notes that the Veteran expressed disagreement in his October 2008 VA Form 9 with the February 2008 rating decision that increased the evaluation for residuals of a right ankle fracture to 20 percent but no higher.  The Veteran has not been issued a statement of the case for this issue.  The Board notes that the Veteran must be issued a statement of the case and provided with notice and an opportunity to complete his appeal.  The Veteran has not yet been provided a Statement of the Case for either of these issues.  In addition, he has not been notified of the necessity of submitting a substantive appeal for this issue.  Therefore, this issue must be remanded to the RO for the issuance of a statement of the case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his hypertension.  All indicated tests and studies should be conducted, and the claims folder must be provided to the examiner for use in the study of this case.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions: 
a) Is it as likely as not that the Veteran's hypertension was incurred due to active service, to include due to herbicide exposure during service in Vietnam?
b) If not, is it as likely as not that the Veteran's hypertension is the result of either his service connected right ankle disability or his service connected diabetes mellitus?
c) If not, is it as likely as not that the Veteran's hypertension was aggravated (underwent a permanent, measurable increase in disability beyond natural progression) due to either his service connected right ankle disability or his service connected diabetes mellitus?  If so, what is the permanent, measurable impairment due to a service connected disability?  

The reasons and bases for all opinions should be provided.  If the examiner believes that he is unable to provide the requested opinions without resorting to speculation, the reasons and bases for this conclusion should be noted, and any evidence that would enable the examiner to provide the requested opinions should be identified.  

2.  Provide the Veteran a statement of the case for his claim for an evaluation in excess of 20 percent for residuals of a right ankle fracture.  Inform the Veteran that he must submit a timely substantive appeal in order to complete his appeal to the Board.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  This should include consideration of the claims for service connection for hypertension on both a direct and secondary basis.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


